This suit was filed June 10, 1907, by James H. Wilkinson et al., as plaintiffs, against J. C. McCart, administrator of the estate of James (commonly known as and hereafter called Pat) Wilkinson, deceased, and others, as defendants.
It was alleged by plaintiffs that said Pat Wilkinson died in Dallas, Dallas County, Texas, July 10, 1905, intestate, unmarried and without lawful issue, leaving a large estate. That said decedent had a brother named Frank Wilkinson, and that the descendants of the said Frank Wilkinson were the heirs, and all the heirs, of said Pat Wilkinson, deceased, and as such, inherited his estate. That conveyances had been made by some of said heirs, descendants of said Frank Wilkinson, as aforesaid, of interests in said estate, and that plaintiffs and defendants W. D. Marchbanks and Mat Evans were then the owners of said estate. The purpose of said suit was to have the descendants of Frank Wilkinson adjudged to be the heirs of Pat Wilkinson, and the plaintiffs, together with the said defendants Marchbanks and Evans, the owners of the property so inherited by the said *Page 509 
descendants of said Frank Wilkinson, and the property partitioned. It was further alleged by plaintiffs, in substance, that defendant, J. C. McCart, duly qualified as permanent administrator of the estate of said Pat Wilkinson, in the County Court of Dallas County, Texas, and as such administrator had possession of the same. That said McCart had duly administered said estate in probate proceedings in cause No. 3816 on the probate docket of the County Court of Dallas County, Texas, and while it appeared from said proceedings that said administration had not been in fact closed, nevertheless the said McCart, administrator, had settled all the outstanding claims and debts against the estate and had duly filed application in the Probate Court for partition and distribution of said estate and duly requested that the administration be closed, and the plaintiffs further alleged that there was no longer a necessity of administration on the estate of said Wilkinson, and the property remaining thereof was in a condition and ready to be delivered to the parties legally entitled to the same. The other allegations of said petition present no question for our consideration.
The defendants, other than said Marchbanks and Evans, interposed, among other things, to plaintiffs' petition, the following special exception: "And these defendants specially except to plaintiffs' said pleadings because same shows upon its face that this court has no jurisdiction of this suit, in this, that plaintiffs, by their own petition, show that the estate of Pat Wilkinson, deceased, is in process of administration in the County Court of Dallas County, Texas, sitting in matters probate, the same being a court of competent jurisdiction, that the administrator has filed his final account in said court, and that all that remains to be done in the said administration in the Probate Court is to settle the administrator's accounts and then to distribute the property of the estate among those entitled to it. These matters being shown by plaintiffs' own pleading, it is apparent that the County Court of Dallas County, Texas, had and has exclusive jurisdiction now to determine who are the owners of the property of the estate of Pat Wilkinson, deceased, and to distribute the property among such persons. Of these exceptions, general and special, these defendants pray the judgment of the court." The court having heard said exception, sustained same, and entered its order dismissing the cause.
This appeal brings before us the question, Did the court err in sustaining the exception and dismissing the case? It affirmatively appears from the allegations in plaintiffs' petition that administration on the estate of Pat Wilkinson was pending and had not been closed. The administration not having been closed the plaintiffs could have compelled a settlement if they had any interest in the administration. (Sayles' Civ. Stats., art. 1882; Branch v. Hanrick, 70 Tex. 734.)
It is held that under the Constitution and statutes where the estate of a decedent is being administered in the County Court, its jurisdiction is exclusive. (McCorkle v. McCorkle,60 S.W. 435; Constitution, art. 5, sec. 16; Sayles' Stats., art. 1840; Sayles' Stats., chap. 25, arts. 2154-2189; Branch v. Hanrick,70 Tex. 731.) It *Page 510 
is clear that if plaintiffs had an interest in the administration they could have compelled a settlement of the same and upon settlement it would have been the duty of the county judge to order the estate remaining in the hands of the administrator partitioned among the heirs upon satisfactory proof being made that they are entitled to receive it. (Sayles' Civ. Stats., arts. 1882 and 2198.)
It is contended by appellants that the defendants waived their exception and plea by not presenting the same and having it determined at the first term of court after it was filed, which was not done. This contention is not sustained. This is not a dilatory plea, such as a plea that a party is not sued in the proper county. This exception challenged the jurisdiction of the court to try the cause, which could be done at any time before final judgment. The trial court did not err in sustaining appellees' exception and dismissing the suit, and the judgment is therefore affirmed.
Affirmed.
Writ of error refused.